The opinion of the court was delivered by
Ross, J.
The judgment at law has definitively settled that the orator is indebted to defendant Robrchard, or his assignees Clark and Buchanan, in the sum of $541.20, and that he is not entitled to offset or have allowed in reduction of that sum the $121 which he claims to have paid Mrs. Ober, nor any sum which he may have agreed to pay Seveney, Ober and another for scattering the ties. All these matters were litigated in the suit at law. The orator alleges that he agreed to pay Seveney, Ober, and the other unknown man, for scattering ties, with the consent and at the request of Robrchard. If this be true, and such agreement was made before Robrchard had assigned the contract to Clark and Buchanan, and he had been duly notified thereof, any sum paid or agreed to be paid to Seveney, Ober, and the other workman, could have been shown in reduction of the sum stipulated in the contract to be paid to Robrchard. Although Seveney, Ober, and the other workman were not parties to the suit at law, it did not prevent the orator from litigating, and having therein determined his right to have deducted from the amount stipulated to be paid Robrchard the amount he had agreed to pay others out of that sum at Robrchard’s request, before the contract was legally assigned to Clark and Buchanan. Having litigated the identical matters set forth in his bill, in the suit at law, and those matters having been adjudicated against him, we know of no law that will allow the orator to be reheard in a retrial of the same matters and questions in a suit in chancery, or that gives him the right to compel the defendants Robrchard, Clark and Buchanan *47to retry and re-adjudicate their right to the sum found due them from the orator.
But more than this. If the suit at law had not thus definitively determined the obligation of the orator to pay the $541.20 to Clark and Buchanan as the assignees of Robrchard, the facts set forth in the orator’s bill do not entitle him to maintain this bill of interpleader. He is not a disinterested party as to the claims of Seveney, Ober, and the other workman. If a bill of interpleader was awarded he could not pay the $541.20 into court and retire from the controversy. He admits that he contracted to pay Seveney, Ober, and the other workman, and he is a necessary party to the litigation, to determine the contract and its effect upon the amount due Clark and Buchanan as the assignees of Robrchard. He is also a necessary party to the controversy with Clark and Buchanan as to whether he agreed, if at all, to pay Seveney, Ober, and the other workman, before he was legally notified of the assignment of the contract to them. If he agreed to pay or advance to Seveney, Ober, and the other workman after he was legally notified by Clark and Buchanan that they were owners of the contract, he may be liable to pay Seveney, Ober, and the other workman, but have no right to have the amount found due them deducted from the amount stipulated to be paid Robrchard for doing the work. He is not a disinterested party to a controversy, if any exists, between Clark, Buchanan and Robrchard on the one side, and Seveney, Ober, and the other workman on the other, and hence not entitled to withdraw from the controversy on the payment of the money into court. In this respect the case falls within the principles announced in every elementary work, and in Holmes v. Clark, 46 Vt. 22.
The decree of the Court of Chancery is affirmed, and the cause remanded.